  Case 3:19-cr-00631-PGS Document 22 Filed 09/10/19 Page 1 of 11 PageID: 31
                                                                           A ECEVED

                                              U.S. Department of Justice       SEP 10 2019
                                              United States Attorney       AT 0 30                 M
                                              District ofNew Jersey           WILL lAM T. WALSH
                                                                                    CLERK


                                              970 Broad Street                    (973) 297-2020
                                              Newark, New Jersey 07102



                                              May 14, 2019

Javier Solano, Esq.
350 Fifth Avenue, Suite 5900
New York, New York 10118

             Re: Plea Agreement with Denny Diaz

Dear Mr. Solano:
                             Cr. / 9-3i        (Ps)
             This letter sets forth the plea agreement between your client,
Denny Diaz, and the United States Attorney for the District of New Jersey (“this
Office”). This Office’s offer to enter into this plea agreement will expire on June
7, 2019, if a signed copy is not received by this Office on or before that date.

Charge

              Conditioned on the understandings specified below, this Office will
accept a guilty plea from Denny Diaz to a one-count Information, which
charges Denny Diaz with knowingly and intentionally conspiring with others to
distribute and possess with intent to distribute narcotics, namely 400 grams or
more of fentanyl, contrary to 21 U.S.C. § 841 (a)( 1) and (b)( 1)(A), in violation of
21 U.S.C. § 846. If Denny Diaz enters a guilty plea and is sentenced on this
charge, and otherwise fully complies with all of the terms of this agreement,
this Office will not initiate any further criminal charges against Denny Diaz for
his conspiracy to distribute and possess with intent to distribute narcotics in
or around March 2019. However, in the event that a guilty plea in this matter
is not entered for any reason or the judgment of conviction entered as a result
of this guilty plea does not remain in full force and effect, Denny Diaz agrees
that any dismissed charges and any other charges that are not time-barred by
the applicable statute of limitations on the date this agreement is signed by
Denny Diaz may be commenced against him, notwithstanding the expiration of
the limitations period after Denny Diaz signs the agreement.

Sentencing

             The violation of 21 U.S.C. § 846 to which Denny Diaz agrees to
plead guilty carries a statutory mandatory minimum penalty of 10 years’
  Case 3:19-cr-00631-PGS Document 22 Filed 09/10/19 Page 2 of 11 PageID: 32



imprisonment and a statutory maximum penalty of life imprisonment, and a
statutory maximum fine equal to the greatest of: (1) $10,000,000, or (2) twice
the gross amount of any pecuniary gain that any persons derived from the
offense, or (3) twice the gross amount of any pecuniary loss sustained by any
victims of the offense.

            Fines imposed by the sentencing judge may be subject to the
payment of interest.

              The sentence to be imposed upon Denny Diaz is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing
Reform Act, 18 U.S.C. § 355 1-3742, and the sentencing judge’s consideration
of the United States Sentencing Guidelines. The United States Sentencing
Guidelines are advisory, not mandatory. The sentencing judge may impose any
reasonable sentence up to and including the statutory maximum term of
imprisonment and the maximum statutory fine. This Office cannot and does
not make any representation or promise as to what guideline range may be
found by the sentencing judge, or as to what sentence Denny Diaz ultimately
will receive.

             Further, in addition to imposing any other penalty on Denny Diaz,
the sentencing judge: (1) will order Denny Diaz to pay an assessment of $100
pursuant to 18 U.S.C. § 3013, which assessment must be paid by the date of
sentencing; (2) may order Denny Diaz to pay restitution pursuant to
 18 U.S.C. § 3663 et seq.; (3) must order forfeiture pursuant to
 18 U.S.C. § 924(d) and 21 U.S.C. § 853; and (4) pursuant to 18 U.S.C. § 3583
and 21 U.S.C. § 84 1(b)(1)(A), shall require Denny Diaz to serve a term of
supervised release of at least 5 years, which will begin at the expiration of any
term of imprisonment imposed. Should Denny Diaz be placed on a term of
supervised release and subsequently violate any of the conditions of supervised
release before the expiration of its term, Denny Diaz may be sentenced to not
more than 5 years’ imprisonment in addition to any prison term previously
imposed, regardless of the statutory maximum term of imprisonment set forth
above and without credit for time previously served on post-release
supervision, and may be sentenced to an additional term of supervised release.

              Additionally, if at the time of sentencing the United States is
satisfied that the five enumerated characteristics set forth in 18 U.S.C.
§ 3553(f)(1)-(5) apply to Denny Diaz and his commission of the charged offense,
the United States will make such a representation to the sentencing court and
will recommend that the sentencing court impose a sentence pursuant to the
applicable Sentencing Guidelines without regard to any statutory minimum
sentence.

                                      -2-
  Case 3:19-cr-00631-PGS Document 22 Filed 09/10/19 Page 3 of 11 PageID: 33



Rights of This Office Regarding Sentencing

              Except as otherwise provided in this agreement, this Office
reserves its right to take any position with respect to the appropriate sentence
to be imposed on Denny Diaz by the sentencing judge, to correct any
misstatements relating to the sentencing proceedings, and to provide the
sentencing judge and the United States Probation Office all law and
information relevant to sentencing, favorable or otherwise. In addition, this
Office may inform the sentencing judge and the United States Probation Office
of: (1) this agreement; and (2) the full nature and extent of Denny Diaz’s
activities and relevant conduct with respect to this case.

Stipulations

             This Office and Denny Diaz agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part
of this plea agreement. This agreement to stipulate, however, cannot and does
not bind the sentencing judge, who may make independent factual findings
and may reject any or all of the stipulations entered into by the parties. To the
extent that the parties do not stipulate to a particular fact or legal conclusion,
each reserves the right to argue the existence of and the effect of any such fact
or conclusion upon the sentence. Moreover, this agreement to stipulate on the
part of this Office is based on the information and evidence that this Office
possesses as of the date of this agreement. Thus, if this Office obtains or
receives additional evidence or information prior to sentencing that it
determines to be credible and to be materially in conflict with any stipulation in
the attached Schedule A, this Office shall not be bound by any such
stipulation. A determination that any stipulation is not binding shall not
release either this Office or Denny Diaz from any other portion of this
agreement, including any other stipulation. If the sentencing court rejects a
stipulation, both parties reserve the right to argue on appeal or at
post-sentencing proceedings that the sentencing court was within its discretion
and authority to do so. These stipulations do not restrict this Office’s right to
respond to questions from the Court and to correct misinformation that has
been provided to the Court.

Waiver of Appeal and Post-Sentencing Rights

             As set forth in Schedule A, this Office and Denny Diaz waive
certain rights to file an appeal, collateral attack, writ, or motion after
sentencing, including but not limited to an appeal under 18 U.S.C. § 3742 or a
motion under 28 U.S.C. § 2255.



                                      -3-
  Case 3:19-cr-00631-PGS Document 22 Filed 09/10/19 Page 4 of 11 PageID: 34



Forfeiture

             Denny Diaz agrees that as part of his acceptance of responsibility
and pursuant to 21 U.S.C. § 853, Denny Diaz agrees to forfeit to the United
States, pursuant to 21 U.S.C. § 853, any and all property constituting or
derived from any proceeds obtained directly or indirectly as a result of the
offense charged in the Information and any and all property used or intended
to be used in any manner or part to commit and to facilitate the commission of
such offense.

             Denny Diaz further consents to the entry of a forfeiture money
judgment in the amount representing the proceeds of the offense charged in
the Information and the property used or intended to be used in any manner or
part to commit and to facilitate the commission of such offenses, pursuant to
21 U.S.C. § 853 (the “Money Judgment”). Payment of the Forfeiture Money
Judgment shall be made by certified or bank check payable to the United
States Marshals Service with the criminal docket number noted on the face of
the check. Denny Diaz shall cause said check to be delivered to the Asset
Forfeiture and Money Laundering Unit, United States Attorney’s Office, District
of New Jersey, 970 Broad Street, Newark, New Jersey 07102.

              Denny Diaz waives the requirements of Rules 32.2 and 43(a) of the
Federal Rules of Criminal Procedure regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment. Pursuant to Rule 32.2(b)(4) of
the Federal Rules of Criminal Procedure, Denny Diaz consents to the entry of a
Consent Judgment of Forfeiture that will be final as to the Denny Diaz prior to
Denny Diaz’s sentencing. Denny Diaz understands that criminal forfeiture
pursuant to 21 U.S.C. § 853 is part of the sentence that may be imposed in
this case and waives any failure by the court to advise him of this pursuant to
Rule 1 1(b)(1)(J) of the Federal Rules of Criminal Procedure at the guilty plea
proceeding. It is further understood that any forfeiture of Denny Diaz’s assets
shall not be treated as satisfaction of any fine, restitution, cost of
imprisonment, or any other penalty the Court may impose upon him in
addition to forfeiture. Denny Diaz hereby waives any and all claims that this
forfeiture constitutes an excessive fine and agrees that this forfeiture does not
violate the Eighth Amendment.

Immigration Consequences

             Denny Diaz understands that, if he is not a citizen of the United
States, his guilty plea to the charged offense will likely result in his being
subject to immigration proceedings and removed from the United States by
making him deportable, excludable, or inadmissible, or ending his
                                      -4-
 Case 3:19-cr-00631-PGS Document 22 Filed 09/10/19 Page 5 of 11 PageID: 35



naturalization. Denny Diaz understands that the immigration consequences of
this plea will be imposed in a separate proceeding before the immigration
authorities. Denny Diaz wants and agrees to plead guilty to the charged
offense regardless of any immigration consequences of this plea, even if this
plea will cause his removal from the United States. Denny Diaz understands
that he is bound by his guilty plea regardless of any immigration consequences
of the plea. Accordingly, Denny Diaz waives any and all challenges to his guilty
plea and to his sentence based on any immigration consequences, and agrees
not to seek to withdraw his guilty plea, or to file a direct appeal or any kind of
collateral attack challenging his guilty plea, conviction, or sentence, based on
any immigration consequences of his guilty plea.

Other Provisions

             This agreement is limited to the United States Attorney’s Office for
the District of New Jersey and cannot bind other federal, state, or local
authorities. However, this Office will bring this agreement to the attention of
other prosecuting offices, if requested to do so.

             This agreement was reached without regard to any civil or
administrative matters that may be pending or commenced in the future
against Denny Diaz. This agreement does not prohibit the United States, any
agency thereof (including the Internal Revenue Service and Immigration and
Customs Enforcement) or any third party from initiating or prosecuting any
civil or administrative proceeding against Denny Diaz.

              No provision of this agreement shall preclude Denny Diaz from
pursuing in an appropriate forum, when permitted by law, an appeal, collateral
attack, writ, or motion claiming that Denny Diaz received constitutionally
ineffective assistance of counsel.




                                      -5-
    Case 3:19-cr-00631-PGS Document 22 Filed 09/10/19 Page 6 of 11 PageID: 36



No Other Promises

            This agreement constitutes the plea agreement between Denny
Diaz and this Office and supersedes any previous agreements between them.
No additional promises, agreements, or conditions have been made or will be
made unless set forth in writing and signed by the parties.

                                            Very truly yours,

                                            Craig Carpenito
                                            United States




                                            Assistant U.S. Attorney

APPROVED:


/

MEREDITH WILLIAMS
Chief, OCDETF/Narcotics Unit




                                      -6-
 Case 3:19-cr-00631-PGS Document 22 Filed 09/10/19 Page 7 of 11 PageID: 37



             I have received this letter from my attorney, Javier Solano, Esq. I
have read it. My attorney and I have discussed it and all of its provisions,
including those addressing the charge, sentencing, stipulations, waiver,
forfeiture and immigration consequences. I understand this letter fully. I
hereby accept its terms and conditions and acknowledge that it constitutes the
plea agreement between the parties. I understand that no additional promises,
agreements, or conditions have been made or will be made unless set forth in
writing and signed by the parties. I want to plead guilty pursuant to this plea
agreement.

AGREED AND ACCEPTED:



                                            Date:
Denny    iaz



             I have discussed with my client this plea agreement and all of its
provisions, including those addressing the charge, sentencing, stipulations,
waiver, forfeiture and immigration consequences. My client understands this
plea agreement fully and wants to plead guilty pursuant to it.



                                            Date:
Javier Solano, Ej.                                   /




                                      -7-
  Case 3:19-cr-00631-PGS Document 22 Filed 09/10/19 Page 8 of 11 PageID: 38



                          Plea Agreement With Denny Diaz

                                     Schedule A

               1. This Office and Denny Diaz recognize that the United States
Sentencing Guidelines are not binding upon the Court. This Office and Denny
Diaz nevertheless agree to the stipulations set forth herein, and agree that the
Court should sentence Denny Diaz within the Guidelines range that results
from the total Guidelines offense level set forth below. This Office and Denny
Diaz further agree that neither party will argue for the imposition of a sentence
outside the Guidelines range that results from the agreed total Guidelines
offense level.

           2. The version of the United States Sentencing Guidelines effective
November 1, 2018 applies in this case.

             3. This guideline carries a Base Offense Level of 34 because the
offense, including relevant conduct, involved at least 4 kilograms but less than
12 kilograms of fentanyl. U.S.S.G. § 2D 1. 1(c)(3).

            4. Because he was a minor participant in the criminal activity,
Denny Diaz’ offense level is decreased by 2 levels pursuant to U.S.S.G.
§ 3B1.2(b).
             5. Because he was a minor participant and his Base Offense Level
is 34, Denny Diaz’ offense level is decreased by an additional 3 levels pursuant
to U.S.S.G. § 2D1.1(a)(5).

             6. Pursuant to the change in law effected by Section 402(b) of the
First Step Act of 2018 (the “Act”), Denny Diaz may be eligible for the relief set
forth in 18 U.S.C. § 3553(f) (the “Statutory Safety-Valve”). That is because the
Act, which became effective on December 21, 2018, broadens the class of
defendants who are eligible to receive relief under the Statutory-Safety Valve.

             7. Within the meaning of 18 U.S.C. § 3553(f)(2) and United States
Sentencing Guidelines (“U.S.S.G.”) § 5C1.2(a)(2), Denny Diaz did not use
violence or credible threats of violence or possess a firearm or other dangerous
weapon (or induce another participant to do so) in connection with the offense.

               8. Within the meaning of 18 U.S.C. § 3553(f)(3) and U.S.S.G.
§ 5C 1 .2(a)(3), the offense did not result in death or serious bodily injury to any
person.

               9. Within the meaning of 18 U.S.C. § 3553(f)(4) and U.S.S.G.
§ 5C 1 .2(a)(4), Denny Diaz was not an organizer, leader, manager, or supervisor
                                        -8-
  Case 3:19-cr-00631-PGS Document 22 Filed 09/10/19 Page 9 of 11 PageID: 39



of others in the offense, as determined under the Sentencing Guidelines and
was not engaged in a continuing criminal enterprise, as defined in 21 U.S.C.
§ 848.
             10. Whether Denny Diaz meets the criterion set forth in U.S.S.G.
§  5C1.2(a)(1) and (a)(5) has not yet been determined. If applicable, whether
Denny Diaz meets the criterion set forth in 18 U.S.C. § 3553(f)(1), as amended
by the Act has not yet been determined.

             11. If the Court finds that Denny Diaz meets the criteria set forth
in 18 U.S.C. § 3553(f)(1)-(5), the Court may impose a sentence without regard
to any statutory mandatory-minimum sentence that might otherwise be
applicable to any controlled substance offense(s) charged in this case. If the
Court determines that Denny Diaz does not meet the criteria set forth in 18
U.S.C. § 3553(f)(1)-(5), the Court must impose a sentence subject to any
applicable statutory mandatory-minimum sentence.

             12. The United States Sentencing Commission has not yet
amended the corresponding provision of the United States Sentencing
Guidelines  — U.S.S.G. § 5C 1.2   —  to conform that provision to the Statutory
Safety-Valve. If Denny Diaz has more than 1 criminal history point, as
determined under the Guidelines before the application of subsection (b) of §
4A 1.3, he would not satisfy U.S. S. G. § 5C 1. 2(a)( 1) and would not qualify for the
two level reduction in offense level specified in U.S.S.G. § 2D1. 1(b)(18).

              13. As of the date of this letter, Denny Diaz has clearly
demonstrated a recognition and affirmative acceptance of personal
responsibility for the offense charged. Therefore, a downward adjustment of 2
levels for acceptance of responsibility is appropriate if his acceptance of
responsibility continues through the date of sentencing. See U.S.S.G.
§ 3E1.1(a).
               14. As of the date of this letter, Denny Diaz has assisted
authorities in the investigation or prosecution of his own misconduct by timely
notifying authorities of his intention to enter a plea of guilty, thereby permitting
this Office to avoid preparing for trial and permitting this Office and the court
to allocate their resources efficiently. At sentencing, this Office will move for a
further 1-point reduction in Denny Diaz’s offense level pursuant to U.S.S.G. §
3E 1.1(b) if the following conditions are met: (a) Denny Diaz enters a plea
pursuant to this agreement, (b) this Office in its discretion determines that
Denny Diaz’s acceptance of responsibility has continued through the date of
sentencing and Denny Diaz therefore qualifies for a 2-point reduction for
acceptance of responsibility pursuant to U.S.S.G. § 3E1. 1(a), and (c) Denny
Diaz’s offense level under the Guidelines prior to the operation of § 3E 1.1(a) is
16 or greater.
                                           -9-
 Case 3:19-cr-00631-PGS Document 22 Filed 09/10/19 Page 10 of 11 PageID: 40



              15. If, at the time of sentencing, the Court determines that Denny
Diaz meets the criteria set forth in the safety valve provisions in 18 U.S.C §
3553(f)(1)—(5) and U.S.S.G § 5C1.2(a)(2)—(5), this Office will move for a two-level
downward variance pursuant to 18 U.S.C. § 3553(a). Doing so would give
Denny Diaz the benefit now of any later conforming amendment to U.S.S.G.
§ 5C1.2. If this Office so moves, Denny Diaz shall not seek a reduced sentence
pursuant to 18 U.S.C. § 3582(c) in the event that after Denny Diaz is sentenced
in this case, the Sentencing Commission amends U.S.S.G. § 5C1.2(a)(1) to
conform it to the current version of 18 U.S.C. § 3553(f)(1) and makes that
amendment retroactive.

             16. In accordance with the above, the parties agree that:

                (a) if the Court finds, pursuant to U.S.S.G. § 5C 1.2, that Denny
Diaz meets the criteria currently in U.S.S.G § 5C1 .2(a)(1)—(5), Denny Diaz will
be entitled to a 2-level reduction in his offense level pursuant to U.S.S.G. §
2D 1. 1 (b)( 18), with the result that the total Guidelines offense level applicable to
Denny Diaz will be 24;

              (b) if the Court finds pursuant to the Act that Denny Diaz meets
the criteria set forth in 18 U.S.C. § 3553(f)(1)-(5) and U.S.S.G § 5C1.2(a)(2)-(5),
then a two-level variance is appropriate, with the result that the total
Guidelines offense level applicable to Denny Diaz will be 24; and

             (c) otherwise, the total Guidelines offense level applicable to Denny
Diaz will be 26 (collectively, the “agreed total Guidelines offense level”), subject
to any applicable statutory mandatory minimum.

             17. The parties agree not to seek or argue for any upward or
downward departure, adjustment or variance not set forth herein. The parties
further agree that a sentence within the Guidelines range that results from the
agreed total Guidelines offense level is reasonable.

              18. Denny Diaz knows that he has and, except as noted below in
this paragraph, voluntarily waives, the right to file any appeal, any collateral
attack, or any other writ or motion, including but not limited to an appeal
under 18 U.S.C. § 3742, a motion under 28 U.S.C. § 2255, or a motion under
 18 U.S.C. § 3582(c) or 18 U.S.C. § 3583(e), which challenges or seeks to modify
the sentence imposed by the sentencing court if that sentence falls within or
below the Guidelines range that results from a total Guidelines offense level of
26, subject to any applicable mandatory minimum. This Office will not file any
appeal, motion or writ which challenges the sentence imposed by the
sentencing court if that sentence falls within or above the Guidelines range
that results from a total Guidelines offense level of 24. The Government
reserves the right to appeal any sentence below any applicable mandatory
                                        10
                                        -    -
 Case 3:19-cr-00631-PGS Document 22 Filed 09/10/19 Page 11 of 11 PageID: 41



minimum. The parties reserve any right they may have under 18 U.S.C. §
3742 to appeal the sentencing court’s determination of the criminal history
category. The provisions of this paragraph are binding on the parties even if
the court employs a Guidelines analysis different from that stipulated to
herein. Furthermore, if the sentencing court accepts a stipulation, both parties
waive the right to file an appeal, collateral attack, writ, or motion claiming that
the sentencing court erred in doing so. But nothing in this plea agreement
shall preclude Denny Diaz from pursuing, in an appropriate forum and when
permitted by law, a collateral attack claiming that his guilty plea or sentence
resulted from constitutionally ineffective assistance of counsel.

            19. Both parties reserve the right to oppose or move to dismiss
any appeal, collateral attack, writ, or motion barred by the preceding
paragraph and to file or to oppose any appeal, collateral attack, writ or motion
not barred by the preceding paragraph.




                                      -   11   -
